Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry Parks appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Parks v. Va. Dep’t of Soc. Servs. Div. of Child Support Enft Servs., No. 1:16-cv-00668-JCC-TCB, 2016 WL 4384343 (E.D. Va. Aug. 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED